Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 6/12/00, 9/9/00, and 12/30/20 were filed and the submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner. However, 
The information disclosure statement filed 9/9/00 fails to comply with 37 CFR 1.98(a)(2), which requires a legible copy of each cited foreign patent document; each non-patent literature publication or that portion which caused it to be listed; and all other information or that portion which caused it to be listed.  It has been placed in the application file, but the information referred to therein has not been considered.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
RE claims 1, 15, and 20, Claim 15, which recites the broadest claim, claims “A handheld measurement, search and safety device for operatively supporting any of a plurality of field instruments and/or tactical accessories as may be required by a user conducting a survey of potentially hazardous persons, places or objects, said device comprising: a main frame comprising an elongated configuration and having a channel disposed through at least a portion of a length thereof; a handle interconnected to said main frame to facilitate the user's handling of said device while in operation; an extendable member comprising an elongated configuration, said extendable member dimensioned and configured to be at least partially positionable into and out of said channel of said main frame; said extendable member comprising a plurality of measurement indices disposed along a length thereof to permit the user to quickly and easily determine an extended length of said device while in use in the field; a plurality of mounting rails affixed to at least one of said main frame or said extendable member; and at least one of the plurality of field instruments or tactical accessories releasably mountable to a portion of said main frame or said extendable member via at least one of said plurality of said mounting rails.” 
Claims 1 and 20 further recite “an interchangeable support brace interconnected to a portion of said main frame to further facilitate the user's handling of said device while in operation” and claim 20 further recites “said plurality of measurement indices comprising one of a plurality of holes or a plurality of marks disposed in said predetermined disposition relative to one another along said length of said extendable member; a plurality of picatinny rails, wherein at least one of said plurality of picatinny rails is affixed to each of said main frame and said extendable member.” 
Geissele (9,341,442), which appears to be the closest prior art, shows “a main frame (114) comprising an elongated configuration and having a channel disposed through at least a portion of a length thereof; a handle (112) interconnected to said main frame to facilitate the user's handling of said device while in operation; an extending member, or a barrel (110) comprising an elongated configuration,” but does not specifically teach or suggest “an interchangeable support brace interconnected to a portion of said main frame to further facilitate the user's handling of said device while in operation; an extendable member comprising an elongated configuration, said extendable member dimensioned and configured to be at least partially positionable into and out of said channel of said main frame; said extendable member comprising a plurality of measurement indices disposed along a length thereof to permit the user to quickly and easily determine an extended length of said device while in use in the field; at least one mounting rail affixed to one of said main frame or said extendable member; and at least one of the plurality of field instruments or tactical accessories releasably mountable to a portion of said main frame or said extendable member via said at least one mounting rail.
The following references have been provided as a list of PTO-892, all the references substantially show some or a few of structural elements as recited in claims 1, 15, and 20, but none of the references teach or suggest the entire positively recitations as recited in the claims 1-20. 
Kafka; Jiri, DeSomma; Frank, and DeSomma; Frank show a fire weapon with a mounting system such as video system or a support. 
Hallisey; Richard D. discloses a main frame, and a support system for smoke detector.
Kennair, Jr.; Donald shows a tactical gear rail mounting system.
Bottner; Randy K. provides a main frame with an extendable member.
Berger; Robert P. employs an interchangeable gripping jaws.
Gray; William H. and Grivna; Gerald J. show a supporting tool with an attachment. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL T CHIN whose telephone number is (571)272-6922. The examiner can normally be reached M-F 8:00-4:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gene Crawford can be reached on (571) 272-6911. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/PAUL T CHIN/Primary Examiner, Art Unit 3651